                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            CIVIL NO. 3:16-cv-00285


SECURITIES AND EXCHANGE COMMISSION              )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )
                                                )
RICHARD W. DAVIS, JR.,                          )            ORDER AND FINAL
                                                )            JUDGMENT
                        Defendant,              )
and                                             )
                                                )
DCG REAL ASSETS, LLC, et al.,                   )
                                                )
                        Relief Defendants.      )
 ______________________________________________ )


       THIS MATTER is before the Court on the Motion for Entry of Final Judgment as to

Defendant and Dismissal of Relief Defendants filed by Plaintiff Securities and Exchange

Commission.

       The Court entered a prior judgment against Defendant Richard W. Davis, Jr. (“Davis”) on

June 3, 2016 (Doc. No. 4) (the “Davis Judgment”), which, among other things, permanently

enjoins Davis from violating the federal securities laws, and orders that disgorgement,

prejudgment interest and a civil penalty should be assessed against him with the amounts to be

determined subsequently upon motion of the SEC. The Court also entered prior judgments on

August 5, 2016 and September 22, 2016 (Doc. Nos. 48 and 64) (the “Relief Defendant

Judgments”) against Relief Defendants DCG Real Assets, LLC; DCG Commercial Fund I, LLC;

H20, LLC; DCG PMG, LLC; DCG PMF, LLC; Finely Limited, LLC; DCG Funds Underwriting,

LLC; DCG ABF Management, LLC; DCG Funds Management, LLC; Davis Capital Group, Inc.;




        Case 3:16-cv-00285-GCM Document 299 Filed 11/17/20 Page 1 of 4
Davis Financial, Inc.; DCG Partners, LLC; DCG Real Estate Development, LLC; Huntersville

Plaza Phase One, LLC; Huntersville Plaza Phase Two, LLC; North Lake Business Park, LLC;

and Richard Davis Enterprises, LLC (collectively, “Relief Defendants”).

        The SEC is now before the Court on a determination of the monetary amounts to be

imposed on Davis. The SEC seeks an assessment and satisfaction of the disgorgement and

prejudgment interest claims and a dismissal of the civil penalty claim.

        The SEC also seeks a dismissal of its remaining claims for disgorgement and

prejudgment interest against the Relief Defendants.

        The Court, having considered the Motion, accompanying materials and all matters of

record, and being otherwise fully advised, grants the Motion and HEREBY ORDERS the

following:

        1.      The SEC’s claim for a civil penalty against Davis is DISMISSED.

        2.      The SEC’s claims for disgorgement and prejudgment interest against the Relief

Defendants are DISMISSED.

        3.      The prior Davis Judgment and the Relief Defendant Judgments remain in effect.

        4.      Final Judgment is HEREBY ENTERED against Davis as follows:

                                                   I.

                   DISGORGEMENT AND PREJUDGMENT INTEREST

        IT IS HEREBY ORDERED AND ADJUDGED that Davis is liable for disgorgement of

$515,000, representing profits gained as a result of the conduct alleged in the Complaint,

together with prejudgment interest thereon in the amount of $138,904.63, for a total of

$653,904.63. These amounts are hereby deemed satisfied in light of the recoveries made by the

receiver in this matter for the benefit of investors.



                                                 -2-

         Case 3:16-cv-00285-GCM Document 299 Filed 11/17/20 Page 2 of 4
                                               II.

                        BANKRUPTCY NONDISCHARGEABILITY

       IT IS HEREBY FURTHER ORDERED AND ADJUDGED that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Davis under this

Order and Final Judgment or any other judgment, order, consent order, decree or settlement

agreement entered in connection with this proceeding, is a debt for the violation by Davis of the

federal securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                               III.

                             RETENTION OF JURISDICTION

       This Court shall retain jurisdiction of this matter and of Davis and the Relief Defendants

for the purposes of enforcing the terms of this Order and Final Judgment, as well as the terms of

the prior Davis Judgment and the Relief Defendant Judgments.




                                              -3-

        Case 3:16-cv-00285-GCM Document 299 Filed 11/17/20 Page 3 of 4
Case 3:16-cv-00285-GCM Document 299 Filed 11/17/20 Page 4 of 4
